Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered December 12, 2001, convicting him of criminal possession of a weapon in the third degree, *590upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
In support of that branch of the defendant’s omnibus motion which was to suppress physical evidence, the defendant failed to raise a factual dispute requiring a hearing (see People v Mendoza, 82 NY2d 415, 432-433 [1993]; People v Reynolds, 71 NY2d 552 [1988]; People v Smith, 212 AD2d 552 [1995]; People v Arroya, 268 AD2d 287 [2000]). Thus, the Supreme Court properly summarily denied that branch of the defendant’s omnibus motion (see CPL 710.60 [1], [3] [b]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Adams, Cozier and Rivera, JJ., concur.